483 F.Supp.2d 1273 (2007)
FAIRMONT DESIGNS, INC., Dongguan Sunrise Furniture Co., Taicang Sunrise Wood Industry Co., Ltd. and Shanghai Sunrise Furniture Co., Ltd., Plaintiffs,
v.
UNITED STATES, Defendant,
American Furniture Mfrs. Comm. for Legal Trade, Defendant-Intervenors.
Slip Op. 07-49, Court No. 06-00249.
United States Court of International Trade.
March 28, 2007.

AMENDED JUDGMENT
POGUE, Judge.
Upon consideration of Plaintiffs' Motion for Reconsideration, and all other pertinent papers, and after due deliberation, it is hereby
ORDERED that Plaintiffs' Motion for Reconsideration is granted only insofar as reflected in this amended judgment; it is otherwise denied in all respects; and it is further
ORDERED that Defendant's Motion to Dismiss is granted; and it is further
ORDERED that this action is dismissed; and it is further
*1274 ORDERED that the preliminary injunction is to be dissolved in accordance with its terms.